Citation Nr: 1727746	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend

ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing at the RO in March 2013, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in October 2015, the Board denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims.  In an August 2016 Order, the Court granted an August 2016 Joint Motion for Remand and remanded that issue to the Board for action consistent with the terms of the Joint Motion.


REMAND

VA last provided the Veteran with a VA psychiatric examination to determine the severity of the service-connected PTSD in July 2014.  A remand is necessary to obtain outstanding treatment records and to provide a more contemporaneous VA examination.

As the claims of service connection for sleep apnea, to include as secondary to PTSD, and entitlement to a TDIU are inextricably intertwined with the claim for an increased rating for PTSD, those issues must also be remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for PTSD and obstructive sleep apnea.  After securing any necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Schedule the Veteran for a VA psychiatric examination with a qualified examiner to determine the current severity of service-connected PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

